Citation Nr: 0019107	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  94-45 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased rating for duodenitis with 
esophagitis, currently rated as 10 percent disabling.

2. Entitlement to an increased rating for a skin disorder, 
described as skin sensitivity, chemical burns, hands, 
currently rated as 10 percent disabling.

3. Entitlement to an increased rating for a left ankle 
disorder, currently rated as 10 percent disabling.

4. Entitlement to an increased (compensable) rating for a 
left shoulder disorder, described as status post (SP), 
fracture, left clavicle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board in August 1996 remanded the subject issues for 
further development.  Subsequently, the noncompensable 
ratings for a left ankle disorder, and for a skin disorder, 
hands were increased to 10 percent by a rating decision in 
November 1997.  However, rating decisions issued subsequent 
to a notice of disagreement which grants less than the 
maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, 
as the veteran has not withdrawn the appeals, the issues of 
increased evaluations above the current 10 percent remains in 
appellate status. 

The Board notes that as a result of an automobile accident, 
the veteran suffered an above the knee amputation of his left 
leg on September 8, 1997.  As a result, the issue of an 
increased rating for a left ankle disorder is considered 
based on the evidence available up to September 9, 1997. 

Further, the Board notes that the veteran's service 
representative in his presentation to the Board has attempted 
to raise the additional issues of an increased rating for 
PTSD, and a total disability rating.  It is unclear whether 
there was disagreement with this determination, and in any 
event, the matter is not fully developed for appellate 
review.  The decision herein will be limited to the issues on 
the title page.


FINDINGS OF FACT

1. All available evidence necessary for an equitable 
determination of the issues on appeal has been obtained by 
the RO.

2. The service-connected duodenitis with esophagitis is 
currently manifested by objective evidence of pyrosis, 
regurgitation, and abdominal tenderness. However there has 
been no material weight loss; hematemesis; bloody stools; or, 
anemia.  There have been no recurrent incapacitating episodes 
of ulcer disease, or epigastric distress with dysphagia, 
accompanied by substernal, arm, or shoulder pain, or 
considerable impairment of health.

3.  The appellant's skin disorder, hands, bilateral, is 
currently manifested by objective findings of excorciations 
and scars.  He has moderate xerosis and pruritus.  There are 
no blisters, exfoliation, exudation, and functional 
limitations have not been demonstrated.  

4.  With regard to the left ankle, objective clinical 
evidence revealed well healed nontender surgical scars over 
the left ankle. There was evidence of moderate left ankle 
pain, but no evidence of deformity, nerve damage, tissue 
loss, muscle penetration, tendon, nerve, joint, bone, or 
muscle damage.  Strength was equal, bilaterally.  ROM was 
plantar flexion to 45 degrees; and, dorsiflexion to 10 
degrees. 

5.  The veteran's left shoulder disorder is currently 
manifested by subjective complaints of aching pain in his 
left shoulder, if he sleeps on it at a certain angle.

6.  Current objective findings of the left shoulder include 
flexion to 180 degrees, abduction to 135 degrees, internal 
rotation to 90 degrees, and external rotation to 80 degrees.  
X-rays reveal no bony abnormality.  

7.  There are no extraordinary factors resulting from the 
service connected disorders productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for duodenitis with esophagitis, have not been met. 
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. § 3.321, 
Part 4, §§ 4.20 4.114, Diagnostic Code 7399-7346 (1999). 

2.  The criteria for an increased rating in excess of 10 
percent for a skin disorder, hands, bilateral, have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.10, 4.31, 4.118, DC 7806 
(1999).

3.  The criteria for an evaluation in excess of 10 percent 
for a left ankle disability have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 3.102, 3.321, Part 4, 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
4.124a, Diagnostic Codes (DC) 5262, 5270, 5271 (1999).

4.  The criteria for a compensable evaluation for a left 
shoulder disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Plate I, Diagnostic Codes 
(DCs) 5200, 5201, 5203 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims for 
increased ratings are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a); See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented claims which are not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claims.  Generally, an 
allegation that a service-connected disability has increased 
in severity is sufficient to establish well groundedness.  
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  Likewise, the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed, such that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The Board notes that the veteran's duodenitis with 
esophagitis; and, skin disorder (characterized as skin 
sensitivity, hands, bilateral) are not listed in the Schedule 
for Rating Disabilities.  Where a particular disability for 
which the veteran is service connected is not listed in the 
Schedule For Rating Disabilities, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but the anatomical location and symptomatology are 
closely analogous. 38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 3 Vet. App. 345, 348 (1992); Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1999).

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  The VA General 
Counsel has issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, while cautioning that any such separate rating must 
be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability). To warrant assignment of this separate rating, 
there must be, at a minimum, evidence of arthritis that is 
confirmed, and which is shown related to the service 
connected disorder.

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40. 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that increased ratings, are 
warranted for duodenitis; a skin disorder; left shoulder 
disorder; or a left ankle disorder.

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999).


I.  Duodenitis with esophagitis

In an August 1985 VA examination, the veteran reported 
complaining of abdominal pain in the mid 1970's.  At that 
time he was told that he had gastric ulcers and 
gastroenteritis.  This diagnosis was given via endoscopy.  He 
was treated for about a year with unknown oral medication.  
At the time of examination, he now only had occasional 
abdominal pains most often early in the morning,  He did not 
take any antacids or gastrointestinal (GI) medications.  

An upper GI series revealed no hiatus hernia, tumor defects, 
or gross esophagitis.  The delicate mucosal patterns of the 
lower esophagus and stomach were intact. There was some 
moderate to marked widening of the lower esophagus with 
frequent marked widening at the juncture with the hiatus and 
gastric fundus compatible with the symptomatology.  Marked 
initial pylorospasm was noted.  The duodenal bulb revealed no 
scarring deformity or ulcer craters.  There was a thickened 
mucosal pattern suggesting duodenitis, and acid peptic 
syndrome.

The RO granted entitlement to service connection for 
duodenitis by rating decision in November 1985, and assigned 
a noncompensable evaluation.  By rating decision in March 
1993, the rating was increased to 10 percent, and the 
description changed to duodenitis with esophagitis.  It has 
remained in effect to the present time.

VAMC records revealed treatment for gastroesophageal reflux 
disease (GERD) during 1992.

In a VA examination in January 1993, the examiner noted 
symptoms consistent with reflux esophagitis.  There was 
tenderness over the epigastrium, and reflux esophagitis was 
diagnosed.

At a hearing held at the RO in September 1993, the veteran 
testified, in essence, that he had to be careful of what he 
ate.  He sometimes awoke in the middle of the night and had 
to throw up.  He could not keep liquids down most of the time  
He threw up every day, and also during the night.  He has not 
had anemia, or significant weight loss or gain in the last 12 
months.  In July 1995, it was recommended that he lose 
weight.  He had this condition for about 10 to 12 years.  He 
reportedly took Rolaids for heartburn, and Zantac and 
methocarbamol for his stomach.

In a VA examination in October 1996, the veteran reported 
smoking a pack of cigarettes daily, and drinking 3 to 4 cups 
of coffee.  He claimed shortness of breath and chest pains 
essentially on the right side, related to gas and relieved by 
Rolaids.  He reportedly woke up during the nigh with coughing 
spells which he related to regurgitation.  He reported 
vomiting sour liquids practically every morning, and had lots 
of heartburn practically daily and after all meals.  This was 
somewhat improved with Prilosec.  He has no dysphagia, but 
significant reflux.  He reported that his appetite was good 
and his stomach is okay.  Bowel movements were regular 
without any bleeding.  His weight was going up.  

The examiner noted the veteran's current weight was 250 lbs.  
He had no anemia, and no disturbance of motility.  There was 
reflux disturbance and pain in the pit of his stomach.  The 
diagnoses was; reflux esophagitis and hiatal hernia 
(documented 15 to 20 years ago); history of a peptic ulcer in 
1976, documented by EGD; and obesity.  The examiner noted 
that the present condition of his esophagus had not been 
established for a while, and an EGD was needed for evaluation 
and final diagnosis.

In a VA examination in November 1999, the examiner reviewed 
the remand requirements, and the veteran's GI clinical files, 
as well as the results of an EGD performed in August 1999.  
This revealed diffuse gastritis, gastric ulcer, duodenitis, 
and H. Pylori, and was on medication for these conditions.  
He opined that all of the digestive problems were 
interrelated, and to a degree had a negative impact on social 
and occupational functioning.

Other medical records on file, include a history of treatment 
through the VA for his gastrointestinal disorder including;

A VA barium swallow report dated in May 1992 with a water 
siphon test, which revealed good clearing.  The esophagus was 
grossly unremarkable; no acute ulcers were seen; and, the 
duodenum was within normal limits.

A VA radiologic consult in February 1994, which found no 
gastroesophageal reflux; definite hiatal hernia; or evidence 
of esophageal obstruction.  No significant abnormality of the 
stomach or duodenum was noted.  The impression was large 
folds at the esophagogastric junction and distal most 
esophagus which suggested the possibility of peptic 
esophagitis due to reflux.

A VA barium swallow report dated in April 1995, which found a 
normal pharynx.  There was no evidence of motility 
abnormality; esophagitis; or stricture. A small to moderate 
amount of gastroesophageal reflux was elicited with a water 
siphon test.  A 12-mm barium tablet passed with no 
difficulty, and no morphologic abnormality was seen.  The 
diagnosis was a small amount of GERD which reached the level 
of the carina and cleared rapidly. 

The veteran's duodenitis with esophagitis, is evaluated by 
the RO analogous to DC 7399-7346, under the criteria for 
hiatal hernia, which allows that; with symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health, a 60 percent evaluation is 
assigned; with persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, a 30 percent evaluation is 
assigned; and, with two or more of the symptoms for the 30 
percent evaluation, but of less severity, a 10 percent 
evaluation is assigned. 38 C.F.R. § 4.114; Diagnostic Code 
7346 (1999).

The Board also considered evaluation under DC 7305, as for 
duodenal ulcer, which allows that; with severe pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, a 60 percent evaluation is 
assigned; with moderately severe; less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year, a 40 percent 
evaluation is assigned; with moderate; recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration; or with continuous moderate manifestations, a 20 
percent evaluation is assigned; and with mild; recurring 
symptoms once or twice yearly, a 10 percent evaluation is 
assigned. 38 C.F.R. § 4.114; Diagnostic Code 7305 (1999).

The preponderance of the evidence is against a higher 
evaluation.  The veteran has abdominal tenderness that has 
been objectively demonstrated; and, has reported vomiting on 
a daily basis.  However there has been no material weight 
loss; hematemesis; bloody stools; or, anemia.  There have 
been no recurrent incapacitating episodes of ulcer disease, 
or epigastric distress with dysphagia, accompanied by 
substernal, arm, or shoulder pain.  He does have pyrosis, and  
regurgitation, which are necessary for a 10 percent rating 
under code 7347.  However, the findings of competent medical 
examiners do not demonstrate moderately severe, or 
considerable impairment in his health due to the service 
connected duodenitis with gastroesophageal reflux.  It is 
noted that there has been weight gain over the recent past.

The evidence establishes that the gastrointestinal disability 
represents the dominant and more disabling aspect of this 
disability, and that evaluation under the criteria for rating 
the digestive system is appropriate in this case. 

The Board has considered the service representative's 
arguments that the VA examiner in October 1996 did not 
indicate that he reviewed the claims folder, or that the 
November 1999 EGD report was insufficient to measure the 
veteran's impairment due to this disorder.  The Board rejects 
this argument because an adequate medical history was 
provided by the veteran during his October 1996 VA 
examination.  Further, it is indicated that the claims folder 
was transferred from the RO for review.  In addition, it is 
clear that the examiner reviewed the claims file by his 
report which notes a documented 15 to 20 year history of 
reflux esophagitis and hiatal hernia; and, a history of 
peptic ulcer in 1976 documented by an EGD.  In addition, the 
VA examination of November 1999, noted a review of the 
veteran's clinical treatment records.  The August 1999 EGD  
was requested and reviewed by the examiner, who initially 
requested it in the October 1996 VA examination, and is found 
adequate for rating purposes.

The Board has also considered the appellant's testimony. The 
appellant is competent to state that his condition is worse. 
However, the training and experience of the medical personnel 
makes their findings more probative as to the extent of the 
disability. The reports of competent medical examiners do not 
support a finding of symptomatology productive of moderately-
severe, or considerable impairment of health.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition. Consequently, certain 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding. 
38 C.F.R. §§ 4.113, 4.14 (1999). Ratings under Diagnostic 
Codes 7305 and 7346 will not be combined with each other. A 
single evaluation will be assigned under the Diagnostic Code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation. 38 C.F.R. § 
4.114 (1999). The Board finds in the instant case, that the 
medical evidence does not support a finding of separate 
illnesses, and that the severity of the overall disability 
does not warrant elevation to the next higher evaluation.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).



II.  Skin disorder

In an August 1985 VA examination, the veteran reported an 
outbreak of maculopapular vesicular lesions on his hands 
after being exposed to an aircraft cleaning solvent in 
service.  The eruptions were described as sores of varying 
sizes up to a quarter.  He has had these outbreaks more than 
once since that time.  The examiner noted hyper-pigmented 
macules on the dorsum of the hands, and multiple excoriated 
lesions, over the hands and medial aspect of the forearms.

The RO granted entitlement to service connection for a skin 
disorder, claimed as skin sensitivity, chemical burns, hands 
by rating decision in November 1985, and a noncompensable 
evaluation was assigned.  By rating decision in November 
1997, the rating was increased to 10 percent, and has 
remained in effect to the present time.

In a VA examination in January 1993, the examiner only noted 
a 1 1/2  cm. scar, left wrist, gangliectomy.  No active skin 
disorder was noted, or complained of.

At a hearing held at the RO in September 1993, the veteran 
testified in essence, that he was involved in a chemical 
explosion and was exposed on various parts of his body 
including his arms, and chest.  He had to be careful of what 
his hands came in contact with. He avoids any type of 
chemical, and cannot even wash dishes. He added that he does 
not get a rash, only blisters, and scarring.  He does not 
receive treatment from any doctors, as he did not have 
medical insurance.

In a VA examination in October 1996, the veteran reported 
exposure to unknown chemicals in service in the 1970's.  He 
suffered chemical burns on his forearms and anterior chest. 
These were dressed with gauze until they healed.  Since then 
he has reportedly had frequent recurring lesions, described 
as blood blisters.  New ones arise before the old ones are 
healed.  The lesions are pruritic, and he admitted to 
scratching, and picking at them.  He has reportedly treated 
them with an ointment provided by his pharmacist.  

The examiner noted multiple hyper-pigmented scars, some of 
which were depressed on his anterior chest, forearms and 
dorsal hands.  These were from 3 mm. to about 1 cm.  There 
were several lesions which were excorciated and crusted, with 
no primary lesions identified.  The examiner noted that the 
present lesions were all secondary to the veteran's 
scratching and picking.  He had moderate xerosis which could 
account for his pruritus.  The primary lesions could possibly 
consist of keratotic plaqueing of the follicles, resulting in 
his scratching and picking until he has crusted 
excorciations.  However, this was only conjecture.  The 
examiner opined that there was no functional impairment from 
the lesions and pruritus, and it did not appear to be 
incapacitating.  While the crusted excorciations may have 
appeared to be aesthetically offensive to some, there was no 
job impairment.  Although an underlying systemic disease 
could account for pruritus, this was usually of a generalized 
type, and not the localized pruritus described by the 
veteran.

The other medical records on file, to the extent pertinent, 
do not reveal findings of active skin pathology significantly 
different than those reported above.

The veteran's skin disorder, described as skin sensitivity, 
hands, is rated analogously under the provisions of VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.118, DC 7806, 
Eczema, as follows:

With ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant lesions warrants a 50 percent evaluation. This is 
the highest possible rating under this code.  

With exudation or itching constant, extensive lesions or 
marked disfigurement warrants a 30 percent evaluation. 

With exfoliation, exudation or itching, if involving an 
exposed surface, or extensive area warrants a 10 percent 
evaluation. 

With slight if any exfoliation, exudation or itching or 
itching, if on a non-exposed surface, or small area warrants 
a 0 percent evaluation. 38 C.F.R. 4.118, DC 7806. 

In this case, the evidence does not reveal exudation, or 
constant itching, extensive lesions, or marked disfigurement; 
thus, a 30 percent evaluation under DC 7806 is not warranted.  
In such cases, where the manifestations more nearly 
approximate the lower criteria, those criteria apply.  
38 C.F.R. § 4.7.

Given the most recent clinical evidence of the veteran's skin 
disorder, and in light of the clinical history involving this 
disorder highlighted above, the Board concludes that the 10 
percent evaluation currently assigned for this disability is 
an adequate reflection of the degree of industrial impairment 
associated with this disability. Exudations, or constant 
itching, extensive lesions, or marked disfigurement have not 
been shown, such as to warrant a 30 percent evaluation under 
DC 7806. 

As noted, the most recent VA examination conducted in October 
1996, revealed no significant symptoms. There were several 
lesions which were excorciated and crusted.  The examiner 
noted that the lesions were secondary to the veteran's 
scratching and picking.  He opined that there was no job, or 
functional impairment from the lesions and pruritus, and it 
did not appear to be incapacitating.  

The Board has also considered all other codes in 38 C.F.R. § 
4.118, but finds none contain symptomatology relevant to the 
veteran's skin disorder symptomatology.  In determining a 
rating for a disability, the Board may only consider those 
factors which are included in the rating criteria provided by 
regulations for rating that disability. To do otherwise would 
be legal error as a matter of law. Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992). 

The weight of the evidence is against a rating greater than 
10 percent.  Neither the subjective complaints nor objective 
medical findings of record support a finding of any other 
impairment under DC 7806.  There has been no objective 
evidence of constant exudation or itching, extensive lesions 
or marked disfigurement.  In the Board's opinion, the 
bilateral skin disorder, hands, has not caused any functional 
limitation, or any complications, and no job impairment is 
shown.  Therefore a 10 percent evaluation is appropriate.

It is noted that if there is a period of activity of the 
pathology, the appellant is encouraged to seek medical 
treatment for the purposes of submitting such evidence.  In 
this case, there are no outpatient or other records showing 
activity of the skin disorder, other than the VA examination 
since service.  As such, as noted, the current evidence does 
not support a rating in excess of 10 percent, and it is not 
contended that there are such records as to support 
assignment of an increased rating.

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the veteran 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As there is no evidence of record of marked interference with 
daily activities or frequent hospitalizations attributable 
only to the appellant's skin disorder beyond that 
contemplated by the regular scheduler provisions, the Board 
does not find that this is such an unusual or exceptional 
disability picture as to render application of the provisions 
of the rating schedule impractical and therefore to warrant 
an extraschedular evaluation.  38 C.F.R. § 3.321(b).

The provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt have been considered in evaluating the evidence of 
disability resulting from a skin disorder.  No such doubt 
arises because the evidence is not in equipoise. The 
preponderance of the evidence of record is against an 
increased evaluation for a skin disorder, and the provisions 
regarding reasonable doubt are not applicable.



III. Left ankle

The RO granted entitlement to service connection for SP 
fascial release, hernia, left ankle with fracture by rating 
decision dated in November 1985, and a noncompensable 
evaluation was assigned.  

At a VA examination in January 1993, the examiner noted good 
carriage, posture, gait, and normal feet.  The diagnosis was 
an old fracture, left ankle, with fasciotomy.

At a hearing held at the RO in September 1993, the veteran 
testified in essence, that he had some swelling of the left 
ankle, less since the fasciotomy.  He had some difficulty 
walking and climbing steps.  He could not run well and had a 
tendency to trip.  The swelling would go down after a short 
period of rest.  He was separated from service because of his 
ankle disorder, and given severance pay.  

In a VA examination in September 1996, the examiner noted 
well healed vertical scars, a 5 cm. scar on the lateral 
portion, and an 8 cm. scar on the anterior medial portion of 
the left ankle.  These were not sensitive or tender to touch.  
The examiner noted no deformity, nerve damage, tissue loss, 
muscle penetration, tendon, nerve, joint, bone, or muscle 
damage.  Strength was equal, bilaterally.  There was evidence 
of moderate left ankle pain, and repaired muscle hernia, left 
ankle with some residual edema.  ROM was plantar flexion to 
45 degrees; and, dorsiflexion to 10 degrees.  The diagnosis 
was old left ankle anterior compartment syndrome with muscle 
hernia repair, residual swelling, and good ROM. 

By a rating decision in November 1997, the rating for the 
left ankle disorder was increased to 10 percent effective to 
the date of the increased rating claim.  This rating has 
remained in effect to the present time.  

In December 1997, the RO received a statement from the 
veteran noting that he was involved in an automobile accident 
on September 8, 1997, with the subsequent amputation of his 
left leg.

In February 1998, the RO received a December 1997 examination 
report from Robert P. Carraway, M.D., noting that the veteran 
underwent a traumatic above the knee amputation due to an 
accident.

Consequently, the Board will evaluate the claim for an 
increased evaluation using evidence from the date of claim 
November 5, 1992 to September 8, 1997.

Additional medical records of file include service and VA 
records of treatment for several physical disabilities, 
including left leg complaints.  

The RO has rated the veteran's left ankle disorder 
analogously under DC 5262 impairment of the tibia, and 
fibula, which warrants a 40 percent evaluation for nonunion 
of, with loose motion, requiring a brace; a 30 percent 
evaluation is warranted for malunion with marked knee or 
ankle disability; a 20 percent evaluation is warranted for 
moderate knee or ankle disability; while, slight knee or 
ankle disability warrants a 10 percent evaluation. 38 C.F.R. 
§ 4.71a, DC 5262.

The left ankle may also be rated under Diagnostic Code 5271, 
Ankle, limitation of motion of, which allows a 20 percent 
evaluation, for marked limitation of motion of the ankle; 
and, a 10 percent evaluation for moderate limitation of 
motion. 38 C.F.R. § 4.71a, DC 5271 (1999).

The left ankle disability could also be evaluated under DC 
5270, Ankle, ankylosis of.  However, the most recent clinical 
findings did not disclose that the appellant had ankylosis of 
the left ankle.  As such, DC 5270 is not for application in 
evaluating the left ankle pathology.

It is clear from the medical evidence up until the time of 
the traumatic amputation of the left leg, that the appellant 
had no evidence of deformity, tissue loss, tendon, nerve, 
joint, bone, or muscle damage. Strength was equal, 
bilaterally.  While there was evidence of moderate left ankle 
pain, ROM was plantar flexion to 45 degrees; and, 
dorsiflexion to 10 degrees.  The examiner in September 1996 
noted that ROM was good.  Given the evidence of only slight 
ankle disability, and mild to only moderate limitation of 
motion shown, the Board concludes that a rating in excess of 
10 percent is not warranted under DCs 5262, or 5271, even 
considering the provisions of 38 C.F.R. §§ 4.40 and 4.45.

In reaching the foregoing determination, the Board has 
considered the history of the veteran's left knee disability, 
and the effect on the veteran's earning capacity and his 
ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
Functional impairment which can be attributed to pain or 
weakness has also been considered, see 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca, 8 Vet. App. at 206, but in this case 
the overall degree of disability, considering the orthopedic 
aspects of the disability up to and including the date he 
lost his left leg, was no more than moderate.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b) are not applicable.

Furthermore, the Board finds no evidence in the record that 
the schedular criteria are inadequate to evaluate the 
veteran's disability.  The record does not demonstrate that 
the veteran's left ankle disability had caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), had necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  The Board finds no error in the RO's failure to 
refer the claim to the Director, Compensation and Pension 
Service, or the Undersecretary for Benefits for consideration 
of an extraschedular rating.  38 C.F.R. § 3.321 (1999).


IV. Left shoulder

The RO granted entitlement to service connection for 
residuals of a fracture, left clavicle by rating decision 
dated in November 1985, and a noncompensable evaluation was 
assigned.  A VA examination in August 1985 revealed no 
residuals of the fracture.  The noncompensable rating has 
remained in effect to the present time.

In a VA examination in September 1996, the veteran reported 
slipping on a wet floor in 1984, and fracturing his clavicle.  
He was treated for six weeks with a clavicle strap and 
returned to duty.  He currently had aching pain in the left 
shoulder, if he slept on it.  The range of motion (ROM) of 
the left shoulder was;  forward flexion to 180 degrees; 
internal rotation to 90 degrees; external rotation to 80 
degrees; abduction to 135 degrees.  X-rays revealed no bony 
abnormality.  The diagnosis was a old fracture, left clavicle 
with limitation of internal rotation and abduction of the 
left shoulder.

The RO has rated the veteran's residuals of a left shoulder, 
clavicle fracture under DC 5203 impairment of the clavicle or 
scapula. It is noted that the veteran is right handed, as 
such all the following rating criteria are applicable to the 
minor arm. DC 5203, warrants a 20 percent evaluation for 
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula with loose movement.  A 10 percent rating 
is warranted for nonunion without loose movement, or with 
malunion.  A rating may also be assigned based on impairment 
of function of the contiguous joint.

The Board has also consider ratings under the following 
codes.

DC 5200, Scapulohumeral articulation, ankylosis of, which 
allows a 20 percent evaluation is for favorable ankylosis of 
the scapulohumeral articulation with abduction to 60 degrees, 
when the veteran can reach his mouth and head.  

DC 5201, Arm, limitation of motion of, which allows a 20 
percent evaluation with limitation of motion of the arm at 
shoulder level, or to midway between the side and shoulder 
level.  A 30 percent evaluation is in order with limitation 
of the arm to 25 degrees from the side.
  
It is noted that full shoulder forward flexion and abduction 
is to 180 degrees.  Full external rotation is to 90 degrees 
up and down.  38 C.F.R. § 4.71, Plate I.

Applying the relevant provisions to the clinical evidence 
summarized above, the Board concludes that the criteria for a 
greater than 10 percent rating are not met.  First, the Board 
notes that the clinical findings do not disclose that he has 
ankylosis of the scapulohumeral articulation.  Ankylosis is 
defined as stiffening or fixation of a joint.  For example, 
on the recent VA examination he was able to move his left 
shoulder to 180 degrees of flexion and 135 degrees of 
abduction (with 180 degrees noted to be in a full up and down 
position).  Further, internal rotation was noted to be 90 
degrees, external rotation was to 80 degrees (with 90 degrees 
being anatomically full range of motion for both).  Further, 
X-rays showed no evidence of ankylosis, or bony abnormality.  
Accordingly, limitation of motion to a compensable degree, 
under the criteria set out above is not shown.  Therefore, 
the Board can find no basis under DC 5200 to grant the 
veteran an increased evaluation.  

Moreover, while a 20 percent evaluation is warranted with 
limitation of motion of the arm to shoulder level, or midway 
between the side and the shoulder level of the minor arm.  
The most recent VA examination showed that the veteran had 
flexion to 180 degrees, and abduction to 135 degrees.  There 
is no competent evidence of limitation of motion of the arm 
to shoulder level.

In this case, the rating is assigned for impairment of the 
clavicle.  There is no evidence of nonunion, or malunion, and 
x-rays revealed no bony abnormality.  Therefore, there is no 
basis to assign a higher rating.  The functional limitation 
is contemplated in the current compensable rating and indicia 
of a higher rating are not shown.

After reviewing the evidence on file, it is the conclusion of 
the Board that appellant has symptoms that more nearly 
approximate a slight impairment of the clavicle, left 
shoulder.  The Board concludes that the currently assigned 
noncompensable evaluation for the left shoulder disorder is 
an adequate reflections of the level of disability exhibited.  
It is the further conclusion of the Board that the current 
rating contemplates the degree of functional impairment 
present due to limitation of movement so that separate 
ratings under other provisions of the rating schedule are not 
indicated.
 
The provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt have been considered in evaluating the evidence of 
disability resulting from the left shoulder disability.  The 
weight of the evidence of record is against a compensable 
evaluation for the left shoulder disability, and the 
provisions regarding reasonable doubt are not applicable.


ORDER

Entitlement to an increased rating for duodenitis with 
esophagitis, greater than 10 percent is denied.

Entitlement to an increased rating for a skin disorder, 
described as skin sensitivity, chemical burns, hands, greater 
than 10 percent is denied.

Entitlement to an increased rating for a left ankle disorder, 
greater than 10 percent is denied.

Entitlement to an increased (compensable) rating for a left 
shoulder disorder, described as SP, fracture, left clavicle 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

